Citation Nr: 9918571	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.


REMAND

In the veteran's VA Form 9, dated August 10, 1998, and on a 
VA Form 21-4138, Statement in Support of Claim, dated October 
27, 1998, he requested a hearing before a Member of the 
Board.  Such a hearing has not been accomplished.  Hence, the 
claim should be returned to the RO and the veteran should be 
scheduled for a Travel Board hearing in accordance with the 
governing procedures for scheduling such hearings.  

Additionally, during the course of this appeal, the U.S. 
Court of Appeals for the Federal Circuit, in Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998), issued new guidance for 
cases involving new and material evidence.  This case 
overturned the test for new and material evidence pronounced 
by the United States Court of Appeals for Veterans Claims, 
and formerly known as the United States Court of Veterans 
Appeals, in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
[The pronouncements and requirements issued in Colvin were 
used in determining the merits of the veteran's claim.]  
Because of this change, the claim must also be returned to 
the RO for the purpose of evaluating the veteran's claim in 
accordance with Hodge.

Also, while in appellate status, the criteria used for 
granting service connection for hearing loss, found at 38 
C.F.R. § 4.85 - 4.87a, have been changed.  The new rating 
criteria for auditory disorders became effective June 10, 
1999.  Per Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
veteran is entitled to have his claim considered under these 
new criteria, and have the rating criteria most favorable to 
his claim applied.  Because the new criteria have gone in 
effect, the claim must be returned to the RO for additional 
processing.

After the claim has been readjudicated, and if the decision 
remains unfavorable, the veteran and his representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  The veteran should 
also be given an opportunity to present testimony before a 
Board Member as he has requested.  Thereafter, the claim 
should be returned to the Board for further consideration.  
No action is required of the veteran until he is contacted by 
the appropriate regional office.  The purpose of this REMAND 
is to ensure due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


